Citation Nr: 1221225	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  07-05 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for bilateral plantar keratomas.

3.  Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision that denied service connection for a left leg disability and for a back condition; and declined to reopen a claim for service connection for bilateral plantar keratomas on the basis that new and material evidence had not been received.  The Veteran timely appealed.  These are the only issues that have been perfected on appeal.  

In January 2009, the Veteran testified during a hearing before RO personnel.

In April 2009, the Board remanded the matters for additional development.

In June 2010, the Veteran testified during a hearing before the undersigned at the RO.  

In December 2010, the Board clarified the issues on appeal; found new and material evidence to reopen the Veteran's claims for service connection for a left hip disability and for bilateral plantar keratomas; and remanded the reopened claims and the claim for service connection for a low back disability for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  A clear preponderance of the evidence is against a finding that the Veteran has a left hip disability that is related to a disease or injury during active service.

2.  The preponderance of the evidence weighs against a finding that bilateral plantar keratomas were present during active service, or are otherwise related to service.

3.  A clear preponderance of the evidence is against a finding that the Veteran has a low back disability that is related to a disease or injury during active service.


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

2.  Bilateral plantar keratomas were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).

3.  A low back disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through June 2004, November 2005, and December 2010 letters, the RO or VA's Appeals Management Center (AMC) notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
The Veteran was not provided with notice of the type of evidence necessary to establish a disability rating or to assign an effective date for each of the disabilities on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  The Board finds no prejudice to the Veteran in proceeding with a final decision on each of the claims for service connection.  The Veteran had previously received all required notice regarding service connection.  The RO will address any notice defect with respect to the disability rating and effective date elements when effectuating an award for a service-connected disability.  A claim denied for service connection obviously does not entail the setting of a new disability rating or an effective date.  Accordingly, the Veteran is not harmed by any defect with regard to these elements of the notice.

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran contends that each of the disabilities below had its onset during active service.  

Service treatment records do not reflect any findings or complaints of left hip pain or lower back pain, or of bilateral plantar keratomas.  All medical examinations conducted in active service revealed a normal spine and musculoskeletal, and normal feet.  Neither a left hip disability nor a low back disability, nor bilateral plantar keratomas were found in service.

Moreover, there is no competent evidence of arthritis of the low back or left hip in service or within the first post-service year.  

A.  Left Hip Disability

The Veteran testified that his left hip felt weak since he was involved in an accident as a passenger at Fort Sill during active service.  He testified that he was put on rest for four days, and that a doctor struck his left hip with a needle and "took something out."  The Veteran's left hip continues to bother him; and "goes out" on him at times while walking.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

VA treatment records, dated in June 2000, reveal that the Veteran complained of increased left hip pain.  Examination revealed mild clicking with manipulation of the left hip, and tenderness on deep palpation.  X-rays taken in October 1999 revealed degenerative changes of the left hip with a moderate size superior acetabular spur.
   
Records show that the Veteran complained of recurrent pain in his left hip of one week's duration in May 2004.  He reported that the pain had increased in intensity since recent episode.  The Veteran also reported a history of left hip problems of four year's duration.  He again was treated for left hip pain in September 2004.

During a January 2011 VA examination, the Veteran reported having pain in his left hip for more than thirty years.  The Veteran indicated that he had an "accident" during active service and that "something got stuck" in his hip.  He reported daily pain, and that his doctor had taken him off pain medication.  The Veteran's ability to walk and to stand was limited.

Following examination in January 2011, the diagnosis was chronic strain of left hip due to aging.  In an April 2011 addendum, the examiner opined that it was not at least as likely as not that current symptoms in the Veteran's left hip have a medical connection to his active service.  In support of the opinion, the examiner reasoned that there was no documentation of chronic left hip problems in service treatment records.  Nor was there evidence that the Veteran's left hip was aggravated by active service, and there was no documentation of any permanent worsening of the left hip in service treatment records.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The January 2011 examination report weighs against a finding that a left hip disability is related to disease or injury in active service.  In fact, the January 2011 examiner explained that no chronic left hip problems were documented in active service.  The Board finds the January 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the January 2011 examination report is afforded significant probative value.  

The Board finds the January 2011 examiner's opinion to be persuasive in finding that the current symptoms are more likely due to aging.  While the Veteran contends that the onset of his current left hip symptoms was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of any current left hip disability.  Nor is he shown to be competent to render an opinion as to the nature of his hip problems.

The Board recognizes that the Veteran is competent to report the onset of symptoms in service, and that he experienced regular hip problems since service.  To this extent, his reports are credible and of some probative value.  While the Board finds the Veteran's reports of experiencing left hip pain both in-service and post-service to be credible, pain is not analogous to disability.  See, e.g., Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this case, no examiner has attributed the Veteran's current left hip disability with complaints of pain both in-service and post-service.  Rather, the Veteran's current disability has been attributed to aging.  Ultimately, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of chronic hip disability in active service, as well as the results of recent examination and X-rays showing the current nature and severity of his left hip disability.  

Lastly, while the Veteran likely experienced left hip pain in active service, the competent evidence fails to link a current left hip disability with that left hip pain or accident in active service, and fails to establish the onset of a left hip disability in active service or of arthritis of the left hip within the first post-service year.  

Because the competent evidence does not link a left hip disability to service, the weight of the evidence is against the claim.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a left hip disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Bilateral Plantar Keratomas

The Veteran testified that he believed his bilateral plantar keratomas started with wearing wet boots in active service.  He testified that he was told in active service to change his socks.  The Veteran sought treatment after service and continues to get treatment for bilateral plantar keratomas.  As noted above, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

VA treatment records, dated in August 2005, reveal that the Veteran complained of painful nails and calluses on both feet that hurt in shoe wear and while walking.  The Veteran reported having the painful calluses and nails since active service.  The Veteran was evaluated and educated on proper foot care.  All tylomas on both feet and nails were debrided.  In December 2005, the Veteran reported that inserts have helped with his pain; the assessment at that time was foot pain, tyloma, intractable plantar keratomas.  The Veteran again reported painful calluses in 2008 and 2010, and was considering surgery.  

During a January 2011 VA examination, the Veteran reported calluses on the bottom of his right foot for more than 25 years.  He took no oral medications for his skin condition, and had no topical treatment from his podiatrist at this time.  He reported no systemic symptoms associated with skin lesions, and reported that he never had skin cancer.  Examination of the skin over his left foot was normal.  The Veteran had calluses on the sole of his right great toe, on the ball of his right foot below the right great toe, and on the sole below his right fifth toe.  The benign calluses involved less than one percent of his total body surface.  Diagnoses were benign keratomas, right foot; and normal skin, left foot.

In an April 2011 addendum, the examiner opined that it was not at least as likely as not that current symptoms on the skin of the Veteran's right foot have a medical connection to his active service.  In support of the opinion, the examiner reasoned that there was no documentation of treatment for keratomas on his right foot in service treatment records.  Nor was there evidence that the skin on the Veteran's right foot was aggravated by active service, and there was no documentation of any permanent worsening of the skin on the right foot in service treatment records.  Again, no skin disability on the left foot was found.

As noted above, the opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Here, the January 2011 examination report weighs against a finding that bilateral plantar keratomas is related to disease or injury in active service.  Specifically, the January 2011 examiner explained that there is no documentation of treatment for keratomas in active service.  Accordingly, the Board finds the January 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Hence, it is afforded significant probative value.  

The Board also finds the January 2011 examiner's opinion to be persuasive in finding normal skin of the left foot.  While the Veteran contends that the onset of his current bilateral plantar keratomas was in active service, he is not shown to have the medical expertise to diagnose bilateral plantar keratomas.  Nor is he shown to be competent to render an opinion as to the nature of his keratomas problems.

A clear preponderance of the evidence is against a finding that the Veteran currently has plantar keratomas of the left foot.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the conclusions made by the VA examiner in January 2011.

The Board recognizes that the Veteran is competent to report the onset of symptoms in service, and that he experienced bilateral plantar keratomas since service.  To this extent, his reports are of some probative value. 

Nevertheless, the Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  As indicated above, the first credible showing of pertinent disability is many years after active service with no competent evidence that it is in any way related to service.  Moreover, on a "Report of Medical History" completed by the Veteran at the time of his separation examination in July 1982, he checked "no" in response to whether he ever had or now had skin diseases or foot trouble.  Hence, the Board finds the Veteran's report of a continuity of symptomatology post-service not credible.
  
In view of the lengthy period following active service without credible evidence of complaints or treatment for bilateral plantar keratomas, and the adverse medical opinion; these factors weigh against the Veteran's claim.  As the evidence weighs against the claim, service connection for bilateral plantar keratomas is not warranted.

C.  Low Back Disability

The Veteran testified his current low back pain resulted from carrying a heavy backpack during active service.  He testified that he was told that he had scoliosis, and testified that he had not sought treatment in service.  He currently took medication for low back pain, and testified that he had low back complaints ever since active service.  As noted above, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

VA treatment records include an assessment of lumbago in October 1999; and an assessment of chronic low back pain in February 2008.  In August 2008, the Veteran reported chronic lower back pain for almost five years.  

During a January 2011 VA examination, the Veteran reported having back pain for many years; and having scoliosis.  His symptoms included daily pain and stiffness in his low back.  He wore a back brace, and reported that he could not bend over and could not play sports.  MRI scans of the lumbar spine conducted in 2008 revealed no disk disease and no spinal stenosis.

Following examination in January 2011, the diagnosis was chronic lumbar strain due to aging.  In an April 2011 addendum, the examiner opined that it was not at least as likely as not that current symptoms in the Veteran's lumbar spine have a medical connection to his active service.  In support of the opinion, the examiner reasoned that there was no documentation of chronic low back problems in the service treatment records.  Nor was there evidence that the Veteran's lumbar spine was aggravated by active service, and there was no documentation of any permanent worsening of his lumbar spine in service treatment records.

Likewise, the January 2011 examination report weighs against a finding that a low back disability is related to disease or injury in active service, based primarily on the lack of chronic low back problems documented in active service.  The Board finds the January 2011 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the January 2011 examination report is afforded significant probative value.  

The Board also finds the January 2011 examiner's opinion to be persuasive in finding that the current symptoms are more likely due to aging.  While the Veteran contends that the onset of his current low back symptoms was in active service, again he is not shown to have the medical expertise to diagnose or determine the etiology of any current low back disability.  Nor is he shown to be competent to render an opinion as to the nature of his low back problems.

The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced low back pain since service.  To this extent, his reports are credible and of some probative value.

Again, the Board is within its province to weigh the Veteran's statements and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. at 307.  Here, on a "Report of Medical History" completed by the Veteran at the time of his separation examination in July 1982, he checked "no" in response to whether he ever had or now had recurrent back pain.  Again, pain alone is not analogous to disability.  See, e.g., Sanchez-Benitez, 13 Vet. App. at 282.  Ultimately, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of chronic low back disability in active service, as well as the results of recent examination and X-rays showing the current nature and severity of his low back disability.  

Likewise, no examiner has attributed the Veteran's current low back disability with complaints of low back pain both in-service and post-service.  Rather, the Veteran's current low back disability has been attributed to aging.  Ultimately, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of chronic low back disability in active service, as well as the results of recent examination and X-rays showing the current nature and severity of his low back disability.

Lastly, while the Veteran likely experienced low back pain in active service, the competent evidence fails to link a current low back disability with that low back pain in active service, and fails to establish the onset of a low back disability in active service or of arthritis of the low back within the first post-service year.  

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a low back disability.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left hip disability is denied.

Service connection for bilateral plantar keratomas is denied.

Service connection for a low back disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


